TATE, Judge.
The trial court dismissed the plaintiffs action as of non-suit for her alleged failure to comply with court orders requiring amendment of her petition.
The defendant moves to dismiss the appeal. He contends that such a judgment is neither a final one, nor an interlocutory one which may cause irreparable injury, so as to be appealable, LSA-CCP Article 2083. He points out that LSA-CCP Article 1673 pertinently provides: * * * A judgment of dismissal without prejudice shall not constitute a bar to another suit on the same cause of action.”
This contention overlooks the settled principle that a judgment of non-suit or one dismissing as of non-suit is considered a final judgment; that one who claims to be aggrieved by the non-suit of his claim has a right to have this action of the trial court reviewed by appeal, assuming the case otherwise lies within the appellate jurisdiction of the reviewing court. People of the Living God v. Chantilly Corporation, 251 La. 943, 207 So.2d 752.
The motion to dismiss the appeal is therefore overruled.
Motion to dismiss overruled.